Name: 1999/104/EC: Commission Decision of 26 January 1999 amending Decision 98/83/EC recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document number C(1999) 121)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  trade;  plant product;  natural and applied sciences
 Date Published: 1999-02-06

 Avis juridique important|31999D01041999/104/EC: Commission Decision of 26 January 1999 amending Decision 98/83/EC recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document number C(1999) 121) Official Journal L 033 , 06/02/1999 P. 0027 - 0028COMMISSION DECISION of 26 January 1999 amending Decision 98/83/EC recognising certain third countries and certain areas of third countries as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) (notified under document number C(1999) 121) (1999/104/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 98/2/EC (2), and in particular Annex IV, Part A, Section I, points 16.2, 16.3 and 16.3(a) thereof,Whereas Annex IV, Part A, Section I, points 16.2, 16.3 and 16.3(a) contain a reference to fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, originating in third countries where Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) are known to occur;Whereas under Commission Decision 98/83/EC (3), certain third countries were recognised as being free of Xanthomonas campestris (all strains pathogenic to Citrus), Cercospora angolensis Carv. et Mendes and Guignardia citricarpa Kiely (all strains pathogenic to Citrus) and certain areas free of those harmful organisms in the third countries where they are known to occur, where determined;Whereas the Animal and Plant Health Inspection Service of the United States Department of Agriculture informed the Commission that a new infestation of Xanthomonas campestris, strains pathogenic to Citrus was detected in the Collier County, Florida; whereas therefore the Collier County should be deleted from the list of areas recognised in Florida as being free of Xanthomonas campestris (all strains pathogenic to Citrus);Whereas, from recently available scientific literature it became apparent that the organism Guignardia citricarpa Kiely, strain pathogenic to Citrus has been recorded in Citrus growing areas of Argentina and Brazil; whereas therefore the said countries should be deleted from the list of countries recognised in South America as being free of Guignardia citricarpa Kiely (all strains pathogenic to Citrus);Whereas specific arrangement should be made for goods in transit for which the official statement foreseen by Annex IV, Part A, Section I, points 16.2, 16.3 and 16.3(a) of Directive 77/93/EEC was issued in accordance with Decision 98/83/EC;Whereas the measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 98/83/EC is hereby amended as follows:(1) In Article 2, fourth indent, the text 'Florida (with the exception of Dade County and Manatee County)`, is replaced by 'Florida (with the exception of Collier County, Dade County and Manatee County)`.(2) In Article 4, first indent, the text 'all citrus-growing third countries in North, Central and South America, the Caribbean and Europe`, is replaced by 'all citrus-growing third countries in North, Central and South America (with the exception of Argentina and Brazil), the Caribbean and Europe`.Article 2 The present Decision does not apply to citrus fruits for which the official statement foreseen by Annex IV, Part A, Section I, points 16.2, 16.3 and 16.3(a) of Directive 77/93/EEC was issued in accordance with Decision 98/83/EC and which were exported before the competent authorities of the third countries of origin were informed of the present Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 26 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 15, 21. 1. 1998, p. 41.